IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


OCWEN LOAN SERVICING, LLC                  : No. 149 MAL 2018
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
GHEORGHE FILIMON AND RODICA                :
FILIMON                                    :
                                           :
                                           :
PETITION OF: GHEORGHE FILIMON              :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2018, the Application to Strike

Supplemental Reproduced Record and the Petition for Allowance of Appeal are DENIED.